DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a mounting jig assembly for supporting a test component having a jig body with a top, bottom front, rear and side surfaces, the test component resting in contact with the top surface and the bottom surface being on a testing platform, the jig having an elongated channel extending between the top and bottom surface, the top surface oriented obliquely to the bottom surface, and a clamp assembly moveable between clamped and unclamped configurations, wherein the clamp inhibits, in a clamped position, and allows, in an unclamped position, movement of the test component relative to the jig body.
The closest art of record is to Campbell which feature a jig for mounting a component thereon, the jig having a top 22 and bottom 28 surface which are oblique to one another, a back wall 18, two side frames 20,24 connecting the back wall 18 to the top 22 and bottom surfaces 28, wherein the back wall 18 contains an elongated opening between the top 22 and bottom surfaces 28, and a clamping assembly 36 that allows or prohibits movement of the component relative to the jig.  Campbell fails to disclose that the jig is mounted on a testing platform, the existence of a front surface and side walls.   
The IDS submitted on 1/30/2019 fails to provided a prior art reference with anticipates, suggest or otherwise render obvious the above mentioned subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 13, 2021